DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Disposition of Claims
Claims 1-3 and 5-6 were pending.  Claims 4 and 7 remain cancelled.  Amendments to claims 1 and 5 are acknowledged and entered.  Claims 1-3 and 5-6 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210113682A1, Published 04/22/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 07/26/2022 regarding the previous Office action dated 04/26/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method for generating an immune response against a Zika virus in a human subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising human adenoviral vectors of the Ad26 serotype comprising a nucleic acid sequence encoding a Zika virus antigen, wherein the Zika virus antigen comprises the amino acid sequence of SEQ ID NO:2, and a pharmaceutically acceptable carrier, wherein about 1 x 10^11 adenoviral vectors are administered in a single dose to the human subject in need thereof, wherein 28 days after administration at least 50% of the human subjects achieve a MN50 titer of ≥100.
Further limitations on the method of claim 1 are wherein the pharmaceutical composition is administered via an intramuscular injection to the subject in need thereof (claim 2); and wherein the immune response is a protective immune response against a Zika virus (claim 3).
Claim 5 is drawn to a method for preventing disease or symptoms associated with a Zika virus infection or inhibiting a Zika virus infection in a human subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising human adenoviral vectors of the Ad26 serotype comprising a nucleic acid sequence encoding a Zika virus antigen, wherein the Zika virus antigen comprises the amino acid sequence of SEQ ID NO:2, and a pharmaceutically acceptable carrier, wherein about 1 x 10^11 adenoviral vectors are administered in a single dose to the human subject in need thereof, wherein 28 days after administration at least 50% of the human subjects achieve a MN50 titer of ≥100.
Further limitations on the method of claim 5 are wherein the pharmaceutical composition is administered via an intramuscular injection to the subject in need thereof (claim 6).





Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 1-3 and 5-6 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barouch et. al. (US20190144506A1, Pub. 05/16/2019, Priority 06/09/2016; hereafter “Barouch-2019”).  
The Prior Art
Barouch-2019 teaches immunogenic compositions and vaccines containing a ZIKV protein or a polynucleotide encoding a Zika virus (ZIKV) protein and uses thereof. The invention also provides methods of treating and/or preventing a ZiKV infection by administering an immunogenic composition or vaccine of the invention to a subject (e.g., a human)(entire document; see abstract.)  Barouch-2019 teaches the delivery of a prM-Env antigenic sequence from Zika virus (¶[0053-0054]), wherein SEQ ID NO:2 of the instant claims and Barouch-2019 are drawn to identical sequences (see ABSS search results).  Barouch-2019 teaches the administration of at least one dose (¶[0023]) of about 1x10^11 viral particles (VP)(¶[0156-0162]).  Barouch-2019 teaches the administration of the AdV through intramuscular injection (¶[0023]; instant claims 2, 6), wherein the AdV is from the Ad26 serotype (¶[0029][0093][0105][0129]).  Barouch-2019 therefore teaches the limitations of the methods of instant claims 1, 3, and 5, and anticipates those method claims.
In regards to claims 1 and 5, the functional recitation that “wherein 28 days after administration at least 50% of the human subjects achieve a MN50 titer of ≥100” is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946); In re Swinehart, 169 USPQ 226 (CCPA 1971); and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) (“ [T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in In re Swinehart, 439 F.2d at 213, 169 USPQ at 228:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on

Therefore, the feature of “wherein 28 days after administration at least 50% of the human subjects achieve a MN50 titer of ≥100” would be an inherent characteristic of the method of Barouch-2019 since the method steps and structure of the composition administered meets all the structural limitations of the instantly claimed method.  
Barouch-2019 therefore teaches every limitation of instant claims 1-3 and 5-6 and anticipates the invention encompassed by said claims.
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant argues that claims 1 and 5 have been amended to recite the functional limitation of “wherein 28 days after administration at least 50% of the human subjects achieve a MN50 titer of ≥100”, and that Barouch-2019 fails to describe said limitation.  The Office fails to find this convincing, as set forth supra, because functional limitations such as the newly claimed outcomes would be inherent to the method of Barouch-2019 as Barouch-2019 teaches every step of the instantly claimed method, and delivers identical compositions in an identical manner.  As set forth in MPEP §2112, something that is old does not become new upon discovery of a new property, the inherent feature need not be recognized at the time of invention, and the prior art claims an identical method as instantly claimed so the burden shifts to the Applicant to prove that the method of Barouch-2019 would not produce the functional outcome as instantly claimed.  To define something functionally, it is essential that the structural element which produces the functional outcome be precisely claimed.  It is suggested the claims be amended to recite specific method steps that are outside the scope of Barouch-2019 that deliver the functional outcome (e.g. dosing regimen (e.g. prime with a 2-3 week booster, etc.), specific carriers, adjuvants, or other pharmaceutical reagents within the vector composition, specific regulatory elements to express the ZIKV antigen in the Ad26 vector, specific human population receiving the vaccine (e.g. geographic region, age, immunological status, etc.)  These are examples of how to potentially narrow the method to specific steps that may overcome the teachings of Barouch-2019.  
Therefore, this argument is not persuasive, and the rejection has been maintained.

  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1-3 and 5-6 remain rejected under 35 U.S.C. 103 as being unpatentable over Reyes-Sandoval et. al. (GB201613191D0, Pub. 09/14/2016, Priority 07/29/2016; hereafter “Reyes-Sandoval”) in view of Barouch et. al. (US20150291935A1, Pub. 10/15/2015; hereafter “Barouch”) and Geisbert et. al. (Geisbert TW, et. al. J Virol. 2011 May;85(9):4222-33. Epub 2011 Feb 16.; hereafter “Geisbert”.)  
The Prior Art
Reyes-Sandoval teaches vectored vaccines encoding the prM and Env proteins of Zika virus (ZIKV)(entire document; see reference claims 14-15), wherein the vector is an adenovirus vector and may be a human serotype adenovirus (reference claim 35; pp. 11-12, ¶ bridging pages; p. 14, ¶1; Fig. 1, see caption on p. 15.)  An adenovirus-vectored vaccine (10^8 infectious units [IU]) encoding prM-Env was delivered to mice and the immune response was analyzed (Figs. 4-5, see caption on pp. 17-18.)  Reyes-Sandoval teaches the subject receiving the viral vectored vaccine may be human and the immune response would be protective (p. 12, ¶4; instant claim 3) and the vector may be within a pharmaceutically acceptable carrier (p. 12, ¶6).  The protection afforded would be prevention of disease, reduced risk of disease or infection, reduced risk of disease transmission or progression, reduced severity of disease, cure of condition or disease, alleviation of symptoms, or a reduction in severity of a disease or disease symptoms (p. 14, ¶4-5).  Reyes-Sandoval teaches the vector may be administered in a single dose without the requirement of adjuvant (p. 2, ¶5).  Reyes-Sandoval teaches SEQ ID NO:10, which aligns with 100% identity to SEQ ID NO:2 of the instant invention (see alignment below.)  
SEQIDNO10         91 AVTLPSHSTRKLQTRSQTWLESREYTKHLIRVENWIFRNPGFALAAAAIA WLLGSSTSQK 150
                     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO02          1 AVTLPSHSTRKLQTRSQTWLESREYTKHLIRVENWIFRNPGFALAAAAIA WLLGSSTSQK 60

Qy        151 VIYLVMILLIAPAYSIRCIGVSNRDFVEGMSGGTWVDVVLEHGGCVTVMAQDKPTVDIEL 210
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VIYLVMILLIAPAYSIRCIGVSNRDFVEGMSGGTWVDVVLEHGGCVTVMAQDKPTVDIEL 120

Qy        211 VTTTVSNMAEVRSYCYEASISDMASDSRCPTQGEAYLDKQSDTQYVCKRTLVDRGWGNGC 270
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VTTTVSNMAEVRSYCYEASISDMASDSRCPTQGEAYLDKQSDTQYVCKRTLVDRGWGNGC 180

Qy        271 GLFGKGSLVTCAKFACSKKMTGKSIQPENLEYRIMLSVHGSQHSGMIVNDTGHETDENRA 330
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLFGKGSLVTCAKFACSKKMTGKSIQPENLEYRIMLSVHGSQHSGMIVNDTGHETDENRA 240

Qy        331 KVEITPNSPRAEATLGGFGSLGLDCEPRTGLDFSDLYYLTMNNKHWLVHKEWFHDIPLPW 390
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KVEITPNSPRAEATLGGFGSLGLDCEPRTGLDFSDLYYLTMNNKHWLVHKEWFHDIPLPW 300

Qy        391 HAGADTGTPHWNNKEALVEFKDAHAKRQTVVVLGSQEGAVHTALAGALEAEMDGAKGRLS 450
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 HAGADTGTPHWNNKEALVEFKDAHAKRQTVVVLGSQEGAVHTALAGALEAEMDGAKGRLS 360

Qy        451 SGHLKCRLKMDKLRLKGVSYSLCTAAFTFTKIPAETLHGTVTVEVQYAGTDGPCKVPAQM 510
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SGHLKCRLKMDKLRLKGVSYSLCTAAFTFTKIPAETLHGTVTVEVQYAGTDGPCKVPAQM 420

Qy        511 AVDMQTLTPVGRLITANPVITESTENSKMMLELDPPFGDSYIVIGVGEKKITHHWHRSGS 570
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AVDMQTLTPVGRLITANPVITESTENSKMMLELDPPFGDSYIVIGVGEKKITHHWHRSGS 480

Qy        571 TIGKAFEATVRGAKRMAVLGDTAWDFGSVGGALNSLGKGIHQIFGAAFKSLFGGMSWFSQ 630
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TIGKAFEATVRGAKRMAVLGDTAWDFGSVGGALNSLGKGIHQIFGAAFKSLFGGMSWFSQ 540

Qy        631 ILIGTLLMWLGLNTKNGSISLMCLALGGVLIFLSTAVSA 669
              |||||||||||||||||||||||||||||||||||||||
Db        541 ILIGTLLMWLGLNTKNGSISLMCLALGGVLIFLSTAVSA 579

Reyes-Sandoval teaches the majority of the limitations of the methods of instant claims 1 and 5, except for the exact dosage of virus vector delivered.  However, optimizing the effective virus vaccine dosage would be obvious to a skilled artisan, as illustrated by the teachings of Barouch and Geisbert.  Additionally, Reyes-Sandoval teaches the adenovirus used as a vector may be a human adenovirus serotype, Reyes-Sandoval is silent as to the specific Ad26 serotype.  Again, such a difference would be an obvious optimization step as taught by Barouch and Geisbert.
Barouch teaches recombinant adenovirus vectors which have a low seroprevalence and high immunogenicity relative to other adenoviral vectors (entire document; see abstract.)  Barouch also teaches methods for production of the adenoviruses and for the treatment of diseases by administering the adenoviral vectors to a subject, such as a human (entire document; see abstract.)  Barouch teaches the use of subgroup D adenoviruses (AdV), such as Ad26, or chimeras thereof (¶[0007][0074][0079]).  Barouch teaches the subject is administered at least one dose of the pharmaceutical composition comprising the AdV through intramuscular injection in a dose of about 1x10^5 to 1x10^11 viral particles (vp)/dose (¶[0018][0094-0101]; instant claims 2, 6).  Barouch teaches the AdV dose would preferably achieve therapeutic effectiveness in one dose (¶[0100-0101]) and the dose can be determined and adjusted depending on the subject to be treated (e.g., the age, body weight, capacity of the immune system, and general health of the subject being treated), the form of administration (e.g., as a solid or liquid), the manner of administration (e.g., by injection, inhalation, dry powder propellant), and the cells targeted (¶[0097]).  The therapeutic effect would be an immunogenic and/or protective effect against an infective agent (¶[0017][0095][0098][0100]; instant claim 3), such as against a Zika virus (¶[0013]).
Geisbert teaches Adenovirus serotype C vectors, such as Ad serotype 5 (Ad5), expressing Ebolavirus (EBOV) glycoprotein (GP), protect completely after a single inoculation at a dose of 1010 viral particles. However, the clinical application of a vaccine based on Ad5 vectors may be hampered, since impairment of Ad5 vaccine efficacy has been demonstrated for humans and nonhuman primates with high levels of preexisting immunity to the vector. Ad26 and Ad35 segregate genetically from Ad5 and exhibit lower seroprevalence in humans, making them attractive vaccine vector alternatives (abstract).  Geisbert teaches the Ad26 vectors can generate robust antigen-specific cell-mediated and humoral immune responses against the heterologous antigen delivered by the Ad26 vectors in a single-dose vaccine (entire document; see abstract.)  Geisbert teaches the delivery of 10^10 – 10^12 particle units (PU) of the Ad26 vector to the subject (Fig. 5).  
Given the teachings of Reyes-Sandoval, Barouch, and Geisbert, one of skill in the art would be motivated to utilize AdV vectors to deliver heterologous viral antigens to a host, such as a human.  Given the teachings of Barouch and Geisbert, the use of Ad26 vectors would be obvious to try, given their immunogenicity and relatively low seroprevalence in most human populations.  One of skill in the art would be motivated to utilize such Ad26 vectors in the methods of Reyes-Sandoval to deliver Zika virus antigens, namely the prM-Env sequence, to a host in need thereof as an improvement over the methods of Reyes-Sandoval, as the Ad26 vectors have shown better immunogenicity in a larger percentage of the human population.  Optimizing the dosage of AdV delivered would also be obvious to the methods of Reyes-Sandoval, as it is a routine step in the vaccine art as evidenced by Barouch and Geisbert.  Therefore, arriving at the limitations of instant claims 1 and 5 would be obvious to a skilled artisan.
In regards to claims 1 and 5, the functional recitation that “wherein 28 days after administration at least 50% of the human subjects achieve a MN50 titer of ≥100” is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946); In re Swinehart, 169 USPQ 226 (CCPA 1971); and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) (“ [T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in In re Swinehart, 439 F.2d at 213, 169 USPQ at 228:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on

Therefore, the feature of “wherein 28 days after administration at least 50% of the human subjects achieve a MN50 titer of ≥100” would be an inherent characteristic of the method of Reyes-Sandoval, Barouch, and Geisbert since the method steps and structure of the composition administered meets all the structural limitations of the instantly claimed method.  
It would have been obvious to one of ordinary skill in the art to modify the methods taught by Reyes-Sandoval in order to deliver Zika virus prM-Env antigen via AdV vectors, thereby utilizing a specific effective therapeutic dosage for the host.  One would have been motivated to do so, given the suggestion by Barouch and Geisbert that the dosage claimed by the instant claims was a common AdV dosage, and that optimizing the AdV dosage delivered was also routine in the art.  There would have been a reasonable expectation of success, given the knowledge that the specific dosage used and the specific serotype of AdV used were also used as viral vectors for delivery of other viral antigens, as taught by Geisbert, and also given the knowledge that Ad26 vectors were still highly immunogenic and less prevalent in most human populations, as taught by Geisbert.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant argues that Barouch, Reyes-Sandoval, and Geisbert, alone or in combination, fail to teach the newly presented functional limitation of “wherein 28 days after administration at least 50% of the human subjects achieve a MN50 titer of ≥100”.  The Office fails to find this convincing, as set forth supra, because functional limitations such as the newly claimed outcomes would be inherent to the method of Barouch, Reyes-Sandoval, and Geisbert, which teaches every step of the instantly claimed method, and delivers identical compositions in an identical manner.  As set forth in MPEP §2112, something that is old does not become new upon discovery of a new property, the inherent feature need not be recognized at the time of invention, and the prior art claims an identical method as instantly claimed so the burden shifts to the Applicant to prove that the method of Barouch, Reyes-Sandoval, and Geisbert would not produce the functional outcome as instantly claimed.  To define something functionally, it is essential that the structural element which produces the functional outcome be precisely claimed.  It is suggested the claims be amended to recite specific method steps that are outside the scope of Barouch, Reyes-Sandoval, and Geisbert that deliver the functional outcome (e.g. dosing regimen (e.g. prime with a 2-3 week booster, etc.), specific carriers, adjuvants, or other pharmaceutical reagents within the vector composition, specific regulatory elements to express the ZIKV antigen in the Ad26 vector, specific human population receiving the vaccine (e.g. geographic region, age, immunological status, etc.)  These are examples of how to potentially narrow the method to specific steps that may overcome the teachings of Barouch, Reyes-Sandoval, and Geisbert.  
Applicant repeats the argument that Reyes-Sandoval is completely silent as to the administration of human Ad26 vectors and is silent about the dosage of 1 x 10^11 AdV vectors.  Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Further, with respect to this line of arguments, previous Office actions already highlighted that these were deficiencies in the teachings of Reyes-Sandoval.  While Reyes-Sandoval teaches that human serotype adenoviruses may be used as vectors, Ad26 is not specifically mentioned.  The Office showed in previous Office actions and further highlighted supra that these limitations were routine optimization steps for a skilled artisan, and taken as a whole with the state of the prior art and skill of the artisan, would be obvious limitations to arrive upon after routine optimization and guidance from the prior art.  Further, in view of the art at the time of filing, as taught by Geisbert and Barouch, the use of Ad26 as a vaccine vector would be obvious to a skilled artisan due to its immunogenicity and limited seroprevalence compared to other adenovirus vectors, such as Ad5.  Therefore, this argument is not persuasive. 
Applicant repeats the argument that Barouch only relates to simian adenoviruses and fails to show any immunogenic data obtained in humans.  While Barouch clearly teaches the novel simian adenoviruses sAD4287, sAd4310A, and sAd4312, these are not the only embodiments taught by Barouch.  The prior art is cited for what it teaches as a whole, and what was known in the art at the time of filing.  At ¶[0007], Barouch teaches subgroup D AdV, including Ad26, have a lower seroprevalence compared to Ad5 and teaches its use as a recombinant viral vector backbone. 
“In other embodiments, the nucleotide sequence includes an adenoviral vector backbone of Ad5, Ad11, Ad15, Ad24, Ad26, Ad34, Ad48, Ad49, Ad50, or Pan9/AdC68 having a substitution of all or a portion of one or more of the above hexon HVRs of sAd4287, sAd4310A, and/or sAd4312.”
The Office is unsure as to how more clearly Barouch can state the use of Ad26 as a backbone vector is an embodiment of their disclosure.  Barouch used the Ad26 backbone vector as a basis for his experiments using the simian adenoviruses (See e.g. ¶[0107]).  Barouch teaches these simian adenoviruses are just as safe as the human adenoviruses and can be engineered in a similar fashion.  Barouch does not teach away from the use of Ad26 as a viral vector, and that the Ad26 vector may be used or may have a portion of its backbone substituted for a homologous region from one of the simian adenoviruses (¶[0080]).  While the Office agrees that Barouch fails to show immunogenic data in humans, the art at the time of filing was well-versed in the usefulness of Ad26 vectors as immunogenic viral vectors in humans, and nothing in the art at the time of filing taught away from the use of Ad26 as a viral vaccine vector in humans (see e.g. Abbink P, et. al. J Virol. 2007 May;81(9):4654-63. Epub 2007 Feb 28.; US7,270,811, BOTH CITED ART OF RECORD IN IDS).  
Applicant argues that the Ad26 vector used by Barouch is “empty” and replaced with corresponding sequences from the inventive simian adenoviruses (sAd4287).  Regardless, nothing in the instantly claimed method states that the “Ad26 vector” used to encode the Zika virus antigen has any distinguishing features, such as no further heterologous material from other viruses or other adenoviruses.  If applicant feels that this is a point of novelty, the claims should be narrowed in scope to clearly reflect this limitation.  As drafted, the current claims read upon Ad26 vectors and Ad26-derived vectors.  Nowhere in the claims does it state what genes are or are not present in the Ad26 vector, nowhere does it state where the ZIKV antigen is inserted, nowhere is a specific genomic sequence for what is, and what is not considered an “Ad26 vector” claimed.  The only feature claimed is that it would serologically be identified as “Ad26”.  At ¶[0045] of Applicant’s specification, it is noted that the examples of adenoviruses that may be used as a viral vector in the invention include those having, or derived from specific serotypes such as Ad26.  At ¶[0062], Applicant discloses that the viral vectors may be variants having a certain % sequence identity to Ad26.  Applicant refers to the same teachings of Abbink used by Barouch to generate the “empty” Ad26 vector to generate the Ad26 vector of the instant claims (¶[0066]).  Therefore, nothing in the claims, and nothing in the specification is limiting one of skill in the art from using a wild-type Ad26 or an “empty” backbone vector derived from Ad26, as all of these variants appear to be well within the scope of the instantly claimed invention, and are also clearly taught by the prior art as useful vectors for the same reasons highlighted in the instant specification.  Therefore, the arguments against Barouch are not persuasive.  
Applicant then argues that Geisbert, unlike the instant claims, promotes a heterologous prime/boost as opposed to the instant claims which are drawn to a single inoculation of only Ad26 comprising the ZIKV antigen.  The Office notes that nothing in the instant claims prevents additional booster inoculations, as the method “comprises” steps, which allows for the claimed method to read upon additional, unrecited elements.  Further, there are not any negative limitations within the claimed method that prevent additional homologous or heterologous booster shots, only that a certain MN50 titer is reached in the inoculated host 28 days after the initial administration.  The “single dose” limitation does not limit the amount of times the subject is inoculated, but rather delimits the amount of adenovirus that is delivered at one time.  If this is a point of novelty, the claimed method should be amended to clearly read on this limitation.
Applicant also asserts that Geisbert does not teach ZIKV antigen administration using the Ad26 platform.  The Office does not contest this point, but notes that Geisbert follows the art in modifying the data produced in other viruses, e.g. Ad26-vectored HIV vaccines, and applies it to another virus, in this instance, Ebola virus (EBOV).  Therefore, Geisbert is providing motivation that the art found it reasonable to test the Ad26 vaccine platform as a vaccine delivery platform for other viral antigens, and reading about the success in delivery of HIV and EBOV antigens, one of skill in the art would have a reasonable expectation of success through simple substitution of one known element with another.  While the vaccine art may be unpredictable and complex, the teachings of Geisbert, especially taken in with Reyes-Sandoval and Barouch, would find it reasonable to assume that Ad26-derived vectors delivering a known ZIKV antigen would produce a useful therapeutic immunogenic immune response in a host.  Contrary to applicant’s assertion, the only variable that would need to change from the teachings of Geisbert is to replace the EBOV antigen with the known ZIKV antigen.  This does not constitute an attempt to try multiple possible choices to determine a successful result.  Reyes-Sandoval clearly teaches that prM and Env antigens from ZIKV can be delivered via viral vectors, such as adenovirus vectors.  Geisbert teaches the known success in the art using Ad26-derived vectors for delivery of other viral protein antigens.  Barouch uses an Ad26-derived vector to deliver viral antigens from such viruses as ZIKV.  There is sufficient motivation present in the prior art to make these reasonable choices and changes to arrive at the instantly claimed method.  Therefore, this line of argument is not persuasive.  
Applicant again repeats the argument that while Geisbert teaches Ad26 vectors, the inoculation studies are in non-human primates only and fails to teach human immunogenicity.  Geisbert teaches Ad26 is useful as a vector to deliver viral antigens to a host and elicit a sufficient protective immune response after a single inoculation (entire document; see abstract; Figs. 5-6).  Applicant also argues that Geisbert cautions against the use of Ad26 in humans.  Geisbert at p. 4230, ¶ bridging cols. notes that “We chose a vaccine dose of 10^11 particles with an eye toward potential clinical testing, as studies have shown this dose of related vectors to be tolerated in human subjects.”  Applicant cites p. 4232 as the “caution” against the use of Ad26, while the paragraph actually states:
“The studies herein tested vaccine vectors by comparing them singly and in combination, demonstrating the utility of alternative-serotype rAd for use as vaccine vectors in primates. rAd26 and rAd35 were less potent vectors than rAd5 or VSV when used as single-modality vaccines, but they performed well when combined, mediating full protection in macaques. This promising result in macaques suggests that these vaccines will be immunogenic in humans for the induction of anti-EBOV responses. Although it is not yet known whether the protective doses used here will be tolerated in humans, an rAd26-based HIV vaccine was tolerated at similar doses in a recent human clinical trial.”  
Geisbert clearly notes that the art has utilized Ad26-vectored vaccines in the art, and has tested them in humans, and that said Ad26-based vector delivering a viral immunogen was well-tolerated in a human host and was immunogenic.  While Geisbert teaches the most robust immune response was achieved with a heterologous prime-boost using rAd26 and then rAd35, a DNA prime/AdV boost would ideally produce both a rapid and long-lasting protective immune response (p. 4232, ¶ bridging cols.)  Regardless, nothing in Geisbert teaches away from the use of rAd26, and in fact, Geisbert teaches that rAd26 was currently being tested in humans as a viral vaccine vector with noted success.  Further, as is common in the art, in vivo studies are performed in non-human animals to determine parameters such as efficacy, dosage, routes and timing of administration, and prophylactic or therapeutic potential; these are essential proof-of-concept experiments that are routine to one of skill in the art before moving on to clinical trials, and while it is true that results in humans are more desirable as they are the population being treated in the method, animal studies are important and analogous to any and all vaccine studies.  Therefore, taking the teachings of Geisbert which teach sufficient protection is achieved after a single inoculation of Ad26-vectored vaccines, one of skill in the art, taking the combined teachings of Geisbert, Barouch, and Reyes-Sandoval into consideration, would find it obvious to arrive at the limitations of the instant claims.  
Applicant then argues that the number of choices possible from the options provided in the prior art are “unlimited” and the prior art “fails to provide a finite number of choices”.  This is factually untrue.  Reyes-Sandoval identifies specific ZIKV antigens, namely Env and/or prM, to be delivered via a viral vector, and identifies adenoviruses (such as human or simian adenoviruses), modified vaccinia Ankara (MVA), and adeno-associated viruses (AAV)(pp. 11-12, ¶ bridging pages).  This is two preferred antigens from ZIKV delivered via one of three virus vector families (AdV, MVA, or AAV).  This is not an infinite set of possibilities.  To determine the scope of potential AdV useful as viral vectors, the teachings of Barouch and Geisbert provide longer lists of potential AdV, including Ad26, and the teachings and rationale as to why one would choose a subgroup D human AdV such as Ad26 over other types of AdV.  While Barouch lists the simian adenoviruses sAd4287, sAd4310A, and sAd4312, Barouch uses an Ad26-derived vector to express proteins from these simian AdV and other heterologous genes much like the instant application directs one to do, referencing the teachings of Abbink.  While Barouch notes 10 other AdV that could be used as viral vectors aside from Ad26, sAd4287, sAd4310A, and sAd4312, this is again a finite, reasonable list, contrary to applicant’s assertion.  Geisbert teaches Ad5, Ad26, Ad11, and Ad35, and teaches the single inoculation of Ad26.  Again, a list of 4 viruses is not an infinite list.  The Office asserts the related teachings of Reyes-Sandoval, Barouch, and Geisbert provide a reasonable number of possibilities to deliver ZIKV antigens and a reasonable, skilled artisan would find it obvious to try to determine if an Ad26-based vector would be useful to deliver ZIKV antigens to a human host.  Therefore, this argument is not persuasive.  
For at least all these reasons, the rejection is maintained.


Double Patenting
The text regarding nonstatutory double patenting was set forth in a previous Office action.
(Rejection maintained.)  Claims 1-3 and 5-6 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,864,263. Note the rejection of claims 4 and 7 is withdrawn in light of the cancellation of said claims.  Note the rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 

  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648